In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-21-00181-CV

QAZI KAMAL HAIDER, Appellant                    §   On Appeal from the 141st District
                                                    Court

V.                                              §   of Tarrant County (141-318529-20)

ASSOCIATED PROPERTIES, L.P., A                  §   September 22, 2022
TEXAS LIMITED LIABILITY
PARTNERSHIP, Appellee                           §   Per Curiam Memorandum Opinion

                                         JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s orders.

       It is ordered that the trial court’s February 5, 2021 reinstatement of the cause,

April 15, 2021 “Order Granting Plaintiff’s Amended Traditional and No[-]Evidence

Motion for Summary Judgment,” June 9, 2021 “Order Denying Movant’s Motion for

New Trial,” and any other order signed after January 14, 2021, are vacated. We

dismiss this appeal for want of jurisdiction.

                                          SECOND DISTRICT COURT OF APPEALS

                                          PER CURIAM